ORDER
The records in the office of the Clerk of The Supreme Court show that, on November 11, 1975, William Hubert Barnes was admitted and enrolled as a member of the Bar of this State.
*354In a letter addressed to' Mr. Robert N. DuRant, Executive Director of the South Carolina Bar, dated February 8, 1981, William Hubert Barnes requested that his resignation be submitted to the South Carolina Supreme Court. Mr. Barnes’ letter is made a part of this Order.
It is, therefore, ordered that the resignation of William Hubert Barnes be accepted. Mr. Bames has delivered his license to practice law in this State to the Clerk of The Supreme Court, and his name shall be stricken from the roll of attorneys.
Lewis, C. J., and Littlejohn, Ness, Gregory and Harwell, JJ., concur.
“WILLIAM H. BARNES
Attorney at Law Route One — Hebron Section Pauline, South Carolina 29374 Telephone 574-1502 February 8,1981
Mr. R. N. DuRant Executive Director S. C. Bar P. O. Box 11039 Columbia, S. C. 29211
Re: My resignation of Jan. 12, 1981 Your letter of Jan. 27, 1981
Dear Mr. DuRant:
I do wish to withdraw from the practice of law and resign from the S. C. Bar for reasons unrelated tO' the practice of law or a breach of ethical conduct.
I do wish you to submit my resignation to the Supreme Court and inform the Secretary of the Bar of my change of status.
My address remains the same.
Sincerely,
s/ William H. Barnes William H. Barnes”